60 Ill.2d 151 (1975)
330 N.E.2d 857
THE PEOPLE ex rel. DENNIS NEAL BAKER, Petitioner,
v.
JOSEPH A. POWER, Judge, Respondent.
No. 47268.
Supreme Court of Illinois.
Supervisory order entered January 23, 1975..
David Goldberger, of Legal Assistance Foundation, of Chicago, and Steven Lubet, of Garfield Austin Legal Services, of Chicago, for petitioner.
*152 No appearance by respondent.
Writ denied; supervisory order entered.
PER CURIAM:
The portion of the motion by petitioner for leave to file a petition for an original writ of mandamus or prohibition is denied. The part of the motion for issuance of the supervisory order is allowed.
It appears from the papers on file in this cause that petitioner's request for the appointment of counsel has been denied without a determination of defendant's indigency, on the ground that petitioner is at liberty on bail. This ruling was erroneous. (People v. Eggers, 27 Ill.2d 85.) In the exercise of this court's supervisory jurisdiction, it is ordered that the order denying appointment of counsel be vacated and that the court conduct a hearing to determine whether petitioner is indigent and qualified for the appointment of counsel without regard to petitioner's release on bail.
Writ denied; supervisory order entered.[*]
NOTES
[*]   An identical order was entered in People ex rel. Collins v. Power, No. 46734, on May 29, 1974.